Table of Contents As filed with the Securities and Exchange Commission on January 22, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ––––– FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ––––– CAPRIUS, INC. (Exact name of registrant as specified in its charter) ––––– Delaware (State or other jurisdiction of incorporation or organization) 3845 (Primary Standard Industrial Classification Code Number) 22-2457487 (I.R.S. Employer Identification Number) ––––– One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ––––– Jonathan Joels Treasurer and Chief Financial Officer One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Name, address, including zip code, and telephone number, including area code, of agent for service) ––––– Copies to: Bruce A. Rich, Esq. Thelen Reid Brown Raysman & SteinerLLP 875 Third Avenue New York, New York10022 (212) 603-2000 ––––– Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) o CALCULATION OF REGISTRATION FEE Title Of Each Class of Securities to be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.01 par value(3) 7,833,400 shs. $0.85 $6,658,390 $261.68 Common Stock, $.01 par value(4) 3,133,360 shs. 0.85 2,663,356 104.67 Common Stock, $.01 par value(4) 400,000 shs. 0.85 340,000 13.36 Total 11,366,760 shs. $9,661,746 $379.71 (1) All shares registered pursuant to this registration statement are to be offered by selling stockholders upon conversion of Series F Convertible Preferred Stock and exercise of warrants. Pursuant to Rule 416 under the Securities Act of 1933, this registration statement also covers such number of additional shares of common stock to prevent dilution resulting from stock splits, stock dividends and similar transactions pursuant to the terms of the Series F Convertible Preferred Stock and the warrants referenced below. (2) Estimated solely for the purpose of computing amount of the registration fee pursuant to Rule 457(c) promulgated under the Securities Act of 1933, as amended, based on the average of the bid and asked prices on the OTC Bulletin Board on January 17, 2008. (3) Represents 7,833,400 shares underlyingissuance upon conversion of Series F Convertible Preferred Stock. Held by the selling stockholders. (4) Represents 3,533,360 shares of common stock issuable upon exercise of warrants held by the selling stockholders. Table of Contents The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note The Company has simultaneously filed Pre-Effective Amendment No. 1 on Form S-1 to a Registration Statement initially filed on March 29th, 2007 on Form SB-2 (No. 333-141647) for 9,557,500 shares of its Common Stock underlying the Series E Convertible Preferred Stock and warrants issued in its March 2007 Series E Preferred Stock Placement. In addition, the Company has registered 2,646,121 shares of its Common Stock underlying shares of its Series C Convertible Preferred Stock and warrants issued in its 2005 Series C Preferred Stock Placement under Post-Effective Amendment No. 3 to Form SB-2 (No. 333-124096), declared effective on November 13, 2007, and 3,176,281 shares of its Common Stock underlying shares of its Series D Convertible Preferred Stock and warrants issued in its 2006 Series D Preferred Stock Placement under Post-Effective Amendment No. 2 to Form SB-2 (No. 333-132489), declared effective on November 13, 2007. Table of Contents SUBJECT TO COMPLETION JANUARY 22, 2008 The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and neither we nor the selling stockholders are soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS 11,366,760 shares of Common Stock CAPRIUS, INC. This prospectus relates to the sale or other disposition by the selling stockholders identified on pages 34 to 36 of this prospectus, or their transferees, of up to 11,366,760 shares of our common stock, which includes (i) 7,833,400 shares issuable upon conversion shares of our SeriesF Convertible Preferred Stock and (ii) 3,533,360 shares issuable upon exercise of warrants that were granted as part of the placement of the preferred stock.These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices. We will receive no proceeds from the sale or other disposition of the shares, or interests therein, by the selling stockholders. However, we will receive proceeds in the amount of $2,846,688 assuming the cash exercise of all of the warrants held by the selling stockholders, subject to certain of the warrants being exercised under a “cashless exercise” right. Our common stock is traded on the over-the-counter electronic bulletin board. Our trading symbol isCAPS.On January 17,2008, the last bid price as reported was $0.85 per share. The selling stockholders, and any participating broker-dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Brokers or dealers effecting transaction in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of our exemption from registration. An investment in shares of our common stock involves a high degree of risk.We urge you to carefully consider the Risk Factors beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. January, 2008 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”and the Consolidated Financial Statements, before making an investment decision. THE COMPANY Background Caprius, Inc. is engaged in the infectious medical waste disposal business.In the first quarter of Fiscal 2003, we acquired a majority interest in M.C.M. Environmental Technologies, Inc. (“MCM”), which developed, markets and sells the SteriMed and SteriMed Junior compact systems (together, the “SteriMed Systems”) that simultaneously shred and disinfect regulated medical waste (“RMW”).The SteriMed Systems are sold and leased in both the domestic and international markets. Our principal business office is located at OneUniversityPlaza,Suite 400,Hackensack,
